Title: To George Washington from Oliver Wolcott, Jr., 31 May 1797
From: Wolcott, Oliver Jr.
To: Washington, George



Dear Sir
Philadelphia May 31 st 1797

I have the pleasure to acknowledge your favour by the Alexandria mail of May 26th. On applying to the Bank of Pensylvania I was told that no monies had been lodged on your account, by Colo. Shreve or any other person—on shewing your Letter to Mr James Ross, he paid me on account of Colo. Ritchie 3409 20/100 Dollars which I now remit in four Treasury drafts on Mr Fitzgerald endorsed in your favour. Mr Ross desires me to request your Receipt & Certificate that this sum has been endorsed on the bond remaining in your possession—if it is sent to me, I will deliver it to Mr Ross—In any future time I shall be happy to have it in my power to render similar services.
The House have not agreed on a reply to the Presidents speech—It is certain that there is a small majority favourably disposed to the measures of the government; the opposition are aiming to effect two points—1st an indirect disapprobation of past measures, & 2d an intimation that the operation of existing Treaties is unfavourable to France, it is not difficult to see, that the drift of the leading men, is to criminate this Country & justify France. From present appearances it is probable that Mr Dayton & some neutral characters will incorporate in the address an incorrect though perhaps not a very important amendment.
The Presidents speech is so far as I am informed generally approved—The Senate appears to be firm—all the matters recommended

are referred to Committees, except that respecting further Revenue.
We hear nothing from Europe since I wrote last, except that Cadiz is closely blockaded by a British fleet. With a respectful remembrance of Mrs Washington, I remain Dear Sir, your obedient servant

Oliv. Wolcott jr

